UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DARRELL WAYNE HUGHES,

Plaintiff, :
V.  Civil Action No. l Li ‘  ,7

UNITED STATES, et 61].,

FILED

AUG 22 201‘}

Clerk, U.S. Ulstrtct 8. Bankruptcy
Courts for the District of Columbia

Defendants.

MEMORANDUM OPINION

This matter is before the Court on the plaintiff’s application to proceed informa pauperis

and his pro se complaint. The Court will grant the application and dismiss the complaint.

is
Plaintiff is a prisoner who currently incarcerated at the Westville Correctional Facility in
{t
Westville, Indiana. Generally, he alleges that he has been arrested, tried, convicted, sentenced
and incarcerated in violation of rights protected under the First, Fourth, Fifth, Sixth, Thirteenth

and Fourteenth Amendments to the United States Constitution. He demands both compensatory

and punitive damages.

“[A] criminal defendant may not recover damages under 42 U.S.C. § 1983 for ‘harrn
caused by actions whose unlawfulness would render [his] conviction or sentence invalid’ unless
‘the conviction or sentence has been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such determination, or called into
question by a federal court’s issuance of a writ of habeas corpus.“5 Williams v. Hill, 74 F.3d
1339, 1340 (DC. Cir. 1996) (citing Heck v. Humphrey, 512 US. 477, 487 (1994)). “The

rationale of Heck applies equally to claims against federal ofﬁcials in Bz‘vens actions.” Id. Here,

l
the plaintiff does not show that his conviction or sehtence has been invalidated, and his “claim

for damages bearing [a] relationship to a conviction or sentence that has not been so invalidated

is not cognizable under § 1983.” Id. at 487 (emphasis in original).

The Court concludes that the plaintiff” s complaint fails to state a claim upon which relief
can be granted and, accordingly, it will be dismissed. See 28 U.S.C. §§ 1915(e)(2)(B),

1915A(b)(1). An Order is issued separately.

DATE: g/ZI),/c/